DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims 
Applicant’s amendment of claim 1, and cancellation of claim 21 in “Claims - 08/19/2022” with the “After Final Consideration Program Request - 08/19/2022” have been acknowledged by Examiner. 
Prior to this office action, 1-20 were pending prosecution, wherein claims 7-20 had been withdrawn from further consideration, and claims 1-6 were presented for examination.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was based in a telephone interview with Mrs. Natalie S. Richer, Registration No. 58,545, on 08/30/2022, and was agreed upon, for the following Examiner Amendment
The whole claim 1, after this amendment, will read as follows:
1. (Examiner Amended) A semiconductor device, comprising:
a semiconductor nanowire disposed horizontally above a substrate, the semiconductor nanowire comprising a discrete channel region, wherein the discrete channel region includes a germanium-containing material;
a gate electrode stack surrounding the discrete channel region of the semiconductor nanowire;
non-discrete source and drain regions disposed on either side of the discrete channel region of the semiconductor nanowire, each of the non-discrete source and drain regions having an uppermost surface and sidewall surfaces, wherein the non-discrete source and drain regions are a pair of semiconductor regions comprising a first semiconductor material and a second faceted semiconductor material different from the first semiconductor material, the second faceted semiconductor material fully surrounding the first semiconductor material;
a first conductive contact on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source region; and
a second conductive contact on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete drain region.
a wiring substrate including an n-electrode and a p-electrode wired directly on a same surface of the wiring substrate; 
Claims Cancellation: This application is in condition for allowance except for the presence of claims 7-20 non-elected claims without traverse and applicant is agreed to cancel the claims.  Accordingly, claims 7-20 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 1-6 presented for examination. 
Withdrawn of Double Patenting Rejection
Applicant’s and Examiner amendment of claim 1 over “Claims - 08/19/2022” has removed the issue of rejection on the ground of nonstatutory double patenting over U.S. Patent No. US 10580899 B2 in view of Morand; Yves et al., (US 20090127584 A1), In view of above, the Double Patenting rejection, in the “Final Rejection - 05/26/2022“ for the claims 1-6 have been withdrawn. 
Reasons for Allowances 
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding amended independent claim 1.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 08/19/2022- Applicant Arguments/Remarks Made in an Amendment” and the " examiner Initiated Interview PTO-413 or 413B Interview Summary” along with the examiner amended of claim 1 over “Claims - 08/19/2022”, are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising inter alia, “a second faceted semiconductor material different from the first semiconductor material, the second faceted semiconductor material fully surrounding the first semiconductor material”, as recited in claim 1.
Regarding claims 2- 6, these are allowed because these inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896   
August 30, 2022